Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 and 13-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The examiner finds no support for the ISO standard in the disclosure as originally filed.


 The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The core diameter and thread pitch being claimed relative to an International Organization for Standardization (ISO) metric thread is indefinite because there are numerous standards which are ever changing for various industrious and applications so it is unclear exactly what the standard is.  And in fact the instant invention may become a standard itself for self-tapping screws.  It is suggested the relative dimensions be claimed so that they stand on their own without relying on something outside the disclosure; if the ISO standards are known then the relative dimensions of the instant invention could be extrapolated from those standards.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1, 3, 5, 7-10, 13 and 17-20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Phua (US 9,046,120).  Phua discloses a thread-forming screw (20) comprising a shank (22) with a circular asymmetric thread having a straight load-bearing flank (34) with a flank angle of between 1 and 30 degrees which is inclusive of the claimed ranges and a straight counter-flank (32) with a counter-flank angle of between 10 and 60 degrees which is also within the claimed ranges.  The ratio of counter-flank to the load-bearing flank is between 1.5 and 2.5 which is inclusive the “particular” angles claimed.  The ranges disclosed are also inclusive of the load-bearing and counter-flank within the claimed ratio and the claimed range relative to an angle bisector.  The flanks form a transition at the tip (b) which is between 0.01 and 0.2 times the pitch (P) according to the values in Figs. 11 and 12.  There is fillet (36) formed at the thread bottom.  In regards to claim 17, the screw in Phua is made of a hardened steel and the connection with light metal to alloys, brass or non-ferrous metals is a recitation of intended use of which Phua would be capable of.  In regards to the core diameter and pitch being determined relative to an ISO metric thread since the ISO metric thread is not defined it is read as whatever is required to be within the claimed ranges.  There are numerous ISO standards to metric threads which are ever changing.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2 is rejected under 35 U.S.C. 103 as being unpatentable over Phua.  Phua does not disclose the ratio of pitch to inner and outer diameter within the claimed range but, in looking at the dimensions in Figs. 11 and 12 the ratios disclosed in Phua are only slightly outside the claimed ranges.  Therefore, it would have been obvious for one of ordinary skill in the art, at the time the invention was made, to experiment with the dimensions to find optimal values for different applications which would be inclusive of the claimed ratio for similar light metal applications.  

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Phua as applied to claims 1, 3 and 5 above, and further in view of Kajita (US 6,672,813).  Kajita discloses a thread-formed screw similar to Phua but Kajita further discloses a tip radius (R1) of 0.1mm which is within the claimed range of <0.15 and Kajita also discloses the thread bottom to have different radius (R2 and R3) which are 0.4 and 0.55mm which together are <1.0mm and only slightly outside the claimed range.  At the time the invention was made it would have been obvious for one of ordinary skill in the art to make the tip of Phua 0.1mm and thread bottom 0.95mm as disclosed in Kajita and experiment with the ratio of bottom radiuses in order to improve the performance of the screw in soft material and reduce the driving torque as discussed in Kajita.

Claims 11 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Phua as applied to claims 1 and 3 above, and further in view of De Vellier (US 2,827,820).  Phua does not disclose the screw having a thread beginning and an attachment tip.  De Vellier discloses a thread-forming screw where in the embodiment shown in Fig. 3 the screw is shown to have an asymmetrical thread (6) with a beginning thread having the same shape which tapers conically from an attachment tip to a full thread within 2 windings and the attachment tip tapering to <0.95 times the shank diameter (5).  At the time the invention was made, it would have been obvious for one of ordinary skill in the art to provide the .


Response to Remarks
Applicant has amended the claims to include the International Organization for Standards (ISO) as a standard for the claimed “metric thread”.  However, as noted above, there is no support found for this standard in the original disclosure.  And further there are numerous different standards as part of the ISO and it would be unclear which standard is being referenced.  The fact that a prior art reference refers to the ISO standard does not support the same standard for the instant application.

Applicant argues that even with there being multiple standards the relative dimension would be determined relative to whichever ISO standard is being applied.  In response, this would make the claims indefinite because the ISO standard is not defined and some ISO standards would be incompatible with the other elements of the claims.  

Applicant argues that Phua does not disclose the relative dimensions of the core diameter between 0.8 and 0.95 times an ISO standard and pitch between 1.5 and 2.5 times the ISO standard.  In response, the examiner maintains the since the ISO standards are undefined the prior art anticipates the limitations. 

Applicant argues the claims define over the combination of Phua in view of Kajita because in Kajita the threads are in an opposite orientation relative to Phua.  In response, the examiner agrees the 

Applicant argues the claims define over the combination Phua in view of DeVellier because DeVellier is a double thread so it does not disclose the flanks which abut one another.  In response, this argument is not fully understood because DeVellier is only relied upon for the thread tapering towards the tip.  Also, applicant notes that the flank angles are critical in DeVellier but, again DeVellier is not relied upon for the flank angles.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FLEMMING SAETHER whose telephone number is (571)272-7071.  The examiner can normally be reached on M-F 8:30 - 7:00 eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-


FLEMMING SAETHER
Primary Examiner
Art Unit 3677



/FLEMMING SAETHER/Primary Examiner, Art Unit 3677